Citation Nr: 0638896	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  04-11 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD) and, if 
so, whether the claim may be allowed. 

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from February 1972 to April 
1978.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
August 2002 rating determination by the above Regional Office 
(RO).  



FINDINGS OF FACT

1.  A claim for service connection for PTSD was denied by the 
RO in July 2001 and not appealed; that was the last final 
denial as to that issue on any basis before the present 
attempt to reopen the claim.

2.  Since the July 2001 RO decision the veteran has submitted 
evidence which was not previously submitted to agency 
decisionmakers, which is related to one or more unestablished 
facts necessary to substantiate the claim of entitlement to 
service connection for PTSD, which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.

3.  The veteran did not engage in combat during active 
service, and the preponderance of the competent medical 
evidence shows he does not have PTSD secondary to non-combat 
service related stressors.

4.  The preponderance of the competent medical evidence 
indicates that the veteran's hepatitis C was contracted as a 
result of extensive post-service alcohol and intravenous (IV) 
drug use, and is not otherwise causally related to his period 
of active military service.



CONCLUSIONS OF LAW

1.  The RO's unappealed July 2001 decision denying service 
connection for PTSD was final based upon the evidence of 
record at that time.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 20.302, 20.1103 (2006).  

2.  As new and material evidence has been submitted, the 
claim for service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.156 (2006).

3. PTSD was not incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).

4.  The veteran's hepatitis C was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 
105(a), 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.301, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative, if any, of any information, and 
any medical or lay evidence, that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held in part that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial RO decision.  In the present case, the 
veteran was provided notice, consistent with the VCAA. 

In letters dated in September 2000, April 2001, and October 
2001, the RO informed the veteran of its duty to assist him 
in substantiating his claims under the VCAA, and the effect 
of this duty upon his claims.  Thus, Board concludes that the 
notification received by the veteran adequately complied with 
the VCAA and subsequent interpretive authority, and that he 
has not been prejudiced in any way by the notice and 
assistance provided by the RO.  Likewise, it appears that all 
obtainable evidence identified by the veteran relative to his 
claims has been obtained and associated with the claims file, 
and that he has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the service 
connection claims have been appealed and are being denied 
herein, such other issues are moot.

II.  New and Material Evidence

The RO originally denied the veteran's claim for service 
connection for PTSD in March 1993, on the basis that PTSD was 
not found on examination.  The RO later affirmed the denial 
of service connection in April 1999 and July 2001.  The RO's 
July 2001 decision is final based upon the evidence then of 
record.  See 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  A final 
decision cannot be reopened and reconsidered by VA unless new 
and material evidence is presented in connection with a 
request that the previously denied claim be reopened.  
38 U.S.C.A. § 5108.  

It should be noted that the regulation pertaining to the 
definition of new and material evidence has been amended.  
See 38 C.F.R. § 3.156(a).  The amendment is effective for 
claims filed on or after August 29, 2001.  In any event, 
however, since the Board herein grants reopening of the PTSD 
claim, the applicability of that new regulation is not of 
significance to this aspect of the present decision.

By regulation, "new" evidence means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, related to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence cannot be 
cumulative or redundant.  Id.  Furthermore, the U.S. Court of 
Appeals for the Federal Circuit has indicated that evidence 
may be considered new and material if it contributes "to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).

In addition, the Court of Appeals for Veterans Claims has 
stated that, in determining whether the evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curiam) (holding that the "presumption of 
credibility" doctrine, as articulated in Evans v. Brown, 
9 Vet. App. 273 (1996), was not altered by the ruling in 
Hodge, and continues to be binding precedent).  The Board is 
required to give consideration to all of the evidence 
received since the last disallowance of this claim on any 
basis, which means, in this case, since the July 2001 RO 
decision.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Very briefly, the evidence before VA at the time of the prior 
final RO decision consisted of the veteran's service medical 
records (SMRs), post-service treatment records reflecting 
diagnoses including alcohol dependence, substance dependence, 
a personality disorder, and depression, as well as lay 
statements describing stressor events.  The RO found that the 
veteran did not have a current diagnosis of PTSD, and the 
claim was denied.  

Since the July 2001 RO rating decision the veteran has 
submitted additional clinical records, which reveal treatment 
for symptoms attributed to PTSD.

Without engaging in a long discussion of the specifics of the 
evidence, the Board finds that the evidence submitted since 
the July 2001 RO decision is new, in the sense that it was 
not of record when the RO denied the claim.  Also, in view of 
the less stringent standard for materiality set forth in 
Hodge, it is also material because it addresses one of the 
fundamental requirements for service connection - namely, 
evidence of current PTSD (see Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)), which overcomes one of the 
reasons the RO previously denied the claim.  

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the RO's notices to 
the veteran were in substantial compliance with the recent 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
addressed the appropriate VCAA notice to be provided in 
requests to reopen previously denied claims.  The Court found 
that VA must notify a claimant of the evidence and 
information needed to reopen the claim, as well as the 
evidence and information needed to establish entitlement to 
the underlying claim, which in this case is service 
connection for PTSD.  See Dingess, supra.  In addition, VA 
must consider the bases for the prior denial and respond with 
a notice letter that describes what evidence would be needed 
to substantiate the element or elements that were found to be 
insufficient to establish entitlement to the underlying claim 
in the previous denial.  Such notice to the veteran is 
essential, since the question of materiality depends upon the 
basis on which the prior denial was made, and the failure to 
notify a claimant of what would constitute material evidence 
would be prejudicial to the claimant.

In this matter, the RO has adequately advised the veteran as 
to the basis for the previous denial and the necessary 
evidence to reopen his claim and obtain benefits.  Also, the 
veteran has provided arguments addressing his claim on the 
merits.  The Board therefore finds that, given that the 
appellant had adequate notice of the applicable regulations, 
he is not prejudiced by the Board's review of the merits of 
the claim at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

III.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  As a general matter, service connection for a 
disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).


Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A.  PTSD

Service personnel records disclose that the veteran served 
his entire period of active duty in a stateside posting, and 
did not serve in combat.  His military occupational specialty 
(MOS) was medical specialist.  He was not awarded a Purple 
Heart Medal for wounds sustained in action, nor did he 
receive the Combat Infantryman Badge or other citation for 
valor.  His SMRs show that in November 1977 he was evaluated 
for mild depression with psychophysiological gastrointestinal 
reaction.  No specific psychiatric treatment was indicated.  
At separation, the veteran gave a history of nervous trouble 
and depression, which the examiner attributed to stress-
related gastroenteritis.  There was no diagnosis of a 
psychiatric disorder. 

The post-service evidence includes private and VA medical 
records, which, together, cover a period from 1986 to 2004.  
These records show the veteran had a long history of alcohol 
and drug abuse with episodes of anti-social behavior 
ultimately resulting in a felony arrest and conviction.  

The veteran's first mental health contact after service was 
in April 1992.  At that time he was seen on follow-basis for 
drug and alcohol rehabilitation.  The Minnesota Multiphasic 
Personality Inventory (MMPI) II test was administered, the 
results of which indicated the veteran had answered all 
questions in a deviant direction, therefore rendering the 
test invalid.  Thereafter, the veteran underwent multiple 
psychiatric examinations, which did not result in a diagnosis 
of PTSD.  VA and private examinations in August 1992, 
September 1992, December 1992, and May 1994 yielded pertinent 
diagnoses of severe alcohol and substance dependence, 
personality disorder, and bipolar disorder.  

On VA examination in December 1997, the veteran reported that 
he had been trained as a medic during service and spent his 
career in emergency rooms at several stateside Army 
hospitals.  He reported that he was very good at that, and 
liked the job because he enjoyed the excitement and the 
adrenalin highs.  He also reported he was subjected to 
difficult conditions, including being assaulted by a patient 
and having his sternum broken.  Following evaluation, the 
examiner noted that the stress and trauma of the veteran's 
emergency room duties had led to the stressors which resulted 
in a PTSD diagnosis, but that he had not reviewed the 
veteran's present PTSD symptoms in detail.  The diagnosis was 
history of polysubstance abuse, and major depression with a 
bipolar aspect and personality disorder. 

On VA examination in February 1999, the veteran reported an 
extensive history of alcohol and substance abuse during and 
after military service.  He expounded, to a great extent, 
about his time as a medic in the emergency room and described 
himself as being young and alone with a tremendous amount of 
responsibility.  He stated that he made many mistakes 
involving life and death decisions and felt uneducated, 
untrained, incompetent, and guilty that he had let people 
die.  He stated that during his last six months of active 
duty he had seen a psychiatrist on several occasions for an 
evaluation related to his upcoming discharge.  He stated that 
in 1992 he quit "smoking and drugging" and in 1994 sought 
psychiatric treatment.  The clinical impression was major 
depressive disorder, polysubstance dependence in full 
sustained remission, and personality disorder. 

During outpatient evaluation in October 2000, an examiner 
noted that the question of PTSD had been either confirmed or 
raised on several occasions, but no solid diagnosis of PTSD 
was in the record.  

In a May 2003 statement the veteran described additional 
stressors involving his responsibilities as a medic.  He 
noted that on one occasion he had refused to attempt 
cardiopulmonary resuscitation on a GI who had stopped 
breathing, because he was not trained to do so, and that the 
incident led him to drink and use drugs.  His involvement 
with various emergency room patients, including a stroke 
victim and a young child, were also traumatic.  He indicated 
that the emergency rooms were not adequately equipped or 
staffed, which resulted in unnecessary deaths.  

During VA examination in October 2004, the veteran again 
related his experiences as a medic during service.  He noted 
that he had witnessed many deaths and was disturbed in 
particular by violent deaths, especially the homicides and 
suicides, as well as the deaths of children and seniors.  He 
reported that his psychiatric symptoms began in the late 
1970s and later worsened, and that he first sought 
psychiatric help in 1993.  Following the evaluation, the 
diagnosis was major depressive disorder with psychotic 
features.  An alternative diagnosis was schizoaffective 
disorder and mood disturbance, thought to be possibly related 
to the veteran's long-term drug use, which may have resulted 
in a toxic psychosis.  The examiner noted that it was 
difficult to make a definitive diagnosis, especially with a 
lack of documentation of previous treatment during the 
veteran's period of incarceration.  

Also of record are clinical reports from the Departments of 
Corrections in Alaska and Arizona, which indicate the veteran 
received regular psychiatric treatment for PTSD symptoms per 
the veteran's history.  

Establishment of service connection for PTSD in particular 
requires: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2006).  See also, Cohen v. Brown, 10 
Vet. App. 128 (1997).

Specifically, according to 38 C.F.R. § 3.304(f), the relevant 
criteria requires that a PTSD diagnosis must be established 
in accordance with 38 C.F.R. § 4.125(a), which mandates that, 
for VA purposes, all mental disorder diagnoses must conform 
to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).  In this regard, the Board notes that the 
Court of Appeals for Veterans Claims has taken judicial 
notice of the mental health profession's adoption of the DSM-
IV, as well as its more liberalizing standards to establish a 
diagnosis of PTSD.  Specifically, the Court took notice of 
the change in criteria from an objective "would evoke . . . 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-
141 (1997).

Furthermore, the pertinent regulation provides that if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See, 38 C.F.R. § 3.304(f)(1).  See also 38 
U.S.C.A. § 1154(b).

In this case, no competent evidence shows that the veteran 
engaged in combat with an enemy force, or that he ever served 
in Vietnam.  His service personnel records show that he 
served as a medic and that his only overseas service was when 
he was stationed in Alaska.  His DD Form 214 does not reflect 
that he received any awards or decorations which indicate 
involvement in combat.  Accordingly, the Board concludes that 
combat status has not been demonstrated in this case and 
presumptions pertinent to combat veterans are not applicable.  
As combat status has not been established, the veteran's 
statements alone cannot constitute conclusive evidence of the 
occurrence of in-service stressor; rather, corroborating 
evidence is needed.  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Board notes that the RO has not attempted to verify the 
veteran's claimed stressors.  However, the stressors that the 
veteran has alleged primarily involve his experiences as an 
emergency room medic and for the most part are nonspecific 
and not readily verifiable.  Nonetheless, the Board finds 
that the veteran is not prejudiced in this case despite the 
RO's failure to attempt to verify the claimed stressors.  The 
veteran has undergone several VA examinations to determine 
whether he has PTSD as a result of the stressful events he 
experienced.  In rendering their opinions, the VA examiners 
appear to have accepted his stressor statements.  Therefore, 
the Board finds that attempts to corroborate the claimed 
stressors are unnecessary, since the examiners assumed the 
validity of the claimed stressors in rendering their 
opinions.

The critical element is that, based upon the record as a 
whole, the veteran lacks a proper diagnosis of PTSD related 
medically to his non-combat stressors.  In this regard, the 
Board notes that the veteran's stressors, which were 
described with some specificity by him during multiple VA and 
private examinations between 1992 and 2004, did not result in 
a diagnosis of PTSD.  

As has been noted above, the record contains evidence 
favorable to the veteran's claim in the form of clinical 
records from two State correctional facilities, showing 
periodic evaluation and treatment for symptoms associated 
with PTSD.  Read in isolation, this evidence could be 
construed as supporting the veteran's contention that he 
currently has PTSD.  However, where PTSD is shown as a 
diagnosis in these records, such is based upon vague and 
general reference to symptoms without specific discussion of 
the DSM-IV criteria, and without any indication that specific 
stressor history was reviewed as part of the basis for the 
diagnosis.  Thus, the Board assigns minimal, if any, 
probative weight to these records.  

In summary, the veteran's claim for PTSD is implausible since 
there is no credible medical diagnosis of this condition in 
the record.  In arriving at this conclusion, the Board notes 
in particular that a substantial negative piece of evidence 
is the October 2004 VA psychiatric examination report, which 
was conducted for the express purpose of determining whether 
the veteran met the diagnostic criteria for PTSD.  The VA 
examiner concluded that the veteran's symptoms did not meet 
the clinical level for PTSD.  This medical opinion has not 
been rebutted by any specific opinion or clinical evidence of 
record.  The reasonable doubt doctrine is not for 
application, as the preponderance of evidence is against the 
claim.  38 U.S.C.A. § 5107 (West 2002).
B.  Hepatitis C

The veteran's SMRs, including the separation examination, do 
not reflect any evidence of treatment for, or indicia of, 
hepatitis C.  Although no tattoos were evident at his 1972 
enlistment examination, at separation it was noted the 
veteran had a tattoo on his left arm.

The first pertinent post-service evidence is contained in 
private treatment reports dated in April 1992 which indicate 
the veteran had a history of drug and alcohol abuse as well 
as a minor history of shared needle exposure.  The veteran 
reported a period of physical and psychological decline 
several years prior following his divorce.  He said he then 
became involved with another woman who had problems with 
drugs and alcohol.  He began drinking in increasing amounts 
and using drugs, including cocaine, speed, and heroin on 
occasion.  

On VA examination in September 1992, the veteran gave a 
history of alcohol dependence and substance abuse as a result 
of his military assignment in emergency medicine.  He 
indicated that he became an alcoholic in the Army at age 18 
and that the medical staff at the Army Hospital openly 
offered him amphetamines, which resulted in a long habit of 
using stimulants.  

During a psychiatric evaluation in May 1994 the veteran gave 
a pre-service history of alcohol use at age 11 and said he 
subsequently tried marijuana, which became his drug of choice 
until age 15.  During his last two years of high school, he 
was kicked out and was involved in shoplifting, drug abuse, 
and sex, primarily spending his time with older women.  He 
reported that from age 15 to age 35 he maintained himself on 
a regular dose of amphetamines.  During outpatient evaluation 
in February 1999, the veteran again reported a history of 
alcoholism and IV drug abuse from which he has been abstinent 
since 1992.  At the time he had not been tested for hepatitis 
and denied a history of transfusions, tattoos or intranasal 
cocaine use.  

The veteran tested positive for hepatitis C in June 2000, 
during a workup for another ailment.  A liver biopsy 
confirmed the results.  Several months later, in September 
2000, the veteran was evaluated for amphetamine abuse with 
paranoid ideation.  He reported a history of taking 
amphetamines orally, by snorting, and intravenously.  

In various statements in support of his claim, the veteran 
reported that he spent time as a combat medic and was 
involved in invasive medical procedures and exposed daily to 
significant amounts of blood and frequent accidental needle 
sticks.  He acknowledged his IV drug use but insisted that he 
used new, sterile needles and syringes, and that he never 
shared needles or drug paraphernalia.  

During outpatient evaluation in October 2000, the veteran 
stated that he began using amphetamines and IV drugs during 
service.  He also gave a history of overseas service in 
Cambodia and Laos with continued IV drug use during that 
time, but denied ever sharing needles.  He stated that in 
1973 he developed symptoms of right upper quadrant pain and 
fatigue.  The examiner concluded it seemed likely that the 
veteran's reported history of fatigue and right upper 
quadrant pain during service might have been his first 
episode of hepatitis.  She noted that the veteran's 
application was incomplete in that various medical records 
had not been included, but his in-service risk factors 
included both his IV drug use during service and his 
experiences as an army medic overseas.  

On VA examination in May 2002, the veteran's risk factors for 
hepatitis were assessed, including his reported history of IV 
drug use; alcoholism; work as a combat medic or corpsman; and 
allegedparticipation in special "hit" squad in Vietnam.  
The examiner noted that review of service personnel records 
did not mention special forces training or overseas duty 
other than in Alaska, and there was no award of combat-
related medals.  The examiner concluded the veteran's drug 
use, including IV amphetamines, would more likely than not be 
a point for acquiring hepatitis C, with exacerbation of liver 
disease caused by heavy alcohol dependency over the years.  

The Board notes that the risk factors for hepatitis C include 
intravenous (IV) drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine abuse, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various percutaneous exposures such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes, or razor blades.  See Veterans Benefits 
Administration All Station Letter 98-110 "Infectious 
Hepatitis" (Nov. 30, 1998).

The SMRs note that the veteran did serve as a medic, and the 
foregoing risk factors reported by him are certainly 
plausible given the duty requirements of a medic, but none of 
the situations the veteran describes are documented in the 
SMRs and there is no medical evidence that hepatitis C was 
manifested during service.  He has stated he served overseas, 
but service records do not support that assertion.  Post-
service medical records are significant for an extensive 
history of intravenous drug use, to include sharing needles, 
which is also a medically recognized risk factor for 
hepatitis C infection.

The October 2000 medical assessment noted the possibly that 
the veteran's current hepatitis C could have resulted from 
needle stick during service as well as post-service abuse of 
multiple drugs.  However, the May 2002 VA examiner, after 
reviewing the claims file (which at that point included the 
October 2000 statement), concluded that the most likely 
source of hepatitis C infection in the veteran was his IV 
drug abuse.  The examiner's opinion is supported by the 
veteran's own admissions that he has used drugs 
intravenously, and had a history of shared needle use.  The 
Board finds that the opinion of the May 2002 VA examiner is 
more probative on the question of nexus between hepatitis C 
and military service.  This medical opinion rests with the 
one objectively documented and repeated activity giving rise 
to the risk of hepatitis C exposure, that is, intravenous 
drug use.  The claims file clearly documents this intravenous 
drug use, to include the veteran's acknowledgment of shared 
needle use.  The Board finds such admission to be of high 
probative value, as it was made in connection with treatment 
for drug and alcohol rehabilitation.  

The opinion of October 2000 opinion was based largely upon 
the veteran's description of events that he claims occurred 
in during service - events that are not documented and which 
VA is not able to confirm through any other means.  It does 
not appear that this examiner considered all of the relevant 
evidence concerning this appeal.  Instead, she apparently 
based her conclusions mostly - if not entirely - on the 
history and information as recounted by the veteran, himself, 
in the course of being evaluated and treated.  See, e.g., 
Reonal v. Brown, 5 Vet. App. 458 (1993) (a diagnosis and 
purported relationship to service is only as good and 
credible as the history on which it is predicated).  The 
overwhelming evidence clearly documents that risk activity 
for hepatitis C exposure in the veteran's case is his 
repeated intravenous drug use.  The veteran himself lacks 
both the competence and the credibility to establish that 
there exists an equal probability that his duties as a medic 
caused hepatitis C, and the October 2000 medical opinion 
suggests this only as a possibility, based upon consideration 
of an inaccurate and/or incomplete history provided by the 
veteran without probative supporting rationale.  As a result, 
the Board finds the opinion to lack probative value in the 
face of the remaining evidentiary record.

The Board also acknowledges that the SMRs appear to confirm 
that the veteran obtained a tattoo during service, which is 
another possible risk factor for hepatitis.  However, even 
accepting this risk factor, the preponderance of the evidence 
is still against the claim.  The Board is unable to find that 
the veteran's only possibility of hepatitis exposure was the 
tattoo during military service, because the evidence also 
shows extensive IV drug use on his part.  Within the context 
of the service records and other evidence presented, the 
Board thus finds that the veteran's hepatitis C has not been 
dissociated from his illicit intravenous drug use, and has 
not otherwise been attributed to be at least as likely due to 
in-service activity or other credible or verified in-service 
exposure.  

Finally, to the extent that in-service drug use is asserted 
as a potential cause of hepatitis infection, a disease 
resulting from the abuse of drugs in service may not be 
considered to have been incurred in the line of duty, thereby 
precluding entitlement to direct service connection, 
including for any resulting infections.  As the competent 
evidence of record preponderates in favor of the conclusion 
that the veteran's hepatitis C resulted from his lengthy 
period of in-service and post-service drug and alcohol abuse, 
the preponderance of the evidence is against the claim, and 
the claim for service connection for hepatitis C is denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).


ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for hepatitis C is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


